Citation Nr: 1022772	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-14 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.  He died in March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the  claim so that the appellant is afforded 
every possible consideration.

At the outset, the Board notes that the appellant was the 
spouse of the Veteran when he died.  However, in January 
2001, she remarried and has remained married, thus precluding 
her personal receipt of benefits for service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50(b).  

However, the appellant has made clear that she is seeking 
service-connected death benefits on behalf of her three 
children by the Veteran.  When she filed the claim for 
service connection for the cause of the Veteran's death in 
April 2002, her youngest child (M.C.) was a minor under the 
age of 18 years and her older two children were under the age 
of 23 years.  She reported that one of her children (A.C.) 
was enrolled in school.  See VA Form 21-534 dated April 2, 
2002.  

Generally, the term "child" means a person who is the 
legitimate or adopted child of the veteran who is unmarried 
and who is under the age of 18 years, or; who became 
permanently incapable of self-support before attaining the 
age of 18 years, or; who was age 18 or over but not yet age 
23 and is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.  It appears that at least one, if not two, of the 
Veteran's children qualified as surviving children for at 
least part of the period on appeal.  Thus, there is potential 
entitlement to benefits in this case.  See 38 U.S.C.A. 
§§1310, 1311, 1312, 1313, 1314.  As such, the Board finds 
that further development should be undertaken.  

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

In order to constitute the contributory cause of death it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c)(2).  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.

According to the Certificate of Death, the immediate cause of 
the Veteran's death was septic shock due to or as a 
consequence of renal failure due to or as a consequence of a 
bone marrow transplant due to or as a consequence of 
refractory acute myeloid leukemia.  There were was one other 
condition contributing to death: veno-occlusive disease.  

The appellant completed six VA Forms 21-4142 so that the RO 
could obtain records from the following facilities:  John 
Hopkins Hospital; St. Luke's Hospital; Sacred Heart Hospital; 
Stephen E. Campbell, M.D.; Robert J. Thompson, M.D. and Alan 
Schragger, M.D.; and from Thomas J. Czajkowski, M.D.  
However, these records have not been obtained.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These private records should be 
obtained in compliance with VA's duty to assist.  

In addition, the appellant contends that the Veteran had 
diabetes mellitus which caused his death.  She contends that 
this disability was related to his Vietnam service including 
herbicide exposure and that the private medical records would 
show that it was an etiological factor in his death.  She 
claims that his diabetes contributed to his renal failure.  

The Board notes that the record before VA need only (1) 
contain competent evidence that a veteran has persistent or 
recurrent symptoms of current disability and (2) indicate 
that those symptoms may be associated with the veteran's 
active military service.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  In light of the foregoing, the Board finds a VA 
medical opinion should be obtained, as set forth below.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Determine which of the Veteran's 
three children qualified as a surviving 
child for any part of the period on 
appeal.  

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the Veteran's treatment from the 
following:  John Hopkins Hospital (to 
include the terminal hospitalization 
report); St. Luke's Hospital; Sacred 
Heart Hospital; Stephen E. Campbell, 
M.D.; Robert J. Thompson, M.D.; Alan 
Schragger, M.D.; and Thomas J. 
Czajkowski, M.D.

3.  Thereafter, obtain a VA medical 
opinion.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not that the Veteran's diabetes 
mellitus caused or contributed to his 
death, to include whether it caused or 
aggravated his renal failure listed on 
his death certificate.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Review the medical opinion obtained 
to ensure that the remand directives 
have been accomplished; if not, return 
the case to the examiner for completion 
of the inquiry.  

5.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
appellant should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

